DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record fail to anticipate nor render obvious the specific sequence and combination of claimed elements. Konno et al.1 teach a document processing apparatus for generating an image of the physical document and extracting content blocks in the physical document, wherein the plurality of the extracted content blocks comprises a text block and a non-text block, the text block comprising machine encoded text to form a searchable content (see fig. 1, ¶ 26: text region and photographic region detected); generating a first bounding box of the text rectangle (see ¶ 26: rectangular region circumscribing the text character string); enlarging/resizing the layout box under a constraint that it does not intersect with any of the other plurality of regions (see abstract). Similarly, related prior art Koyama et al.2 teach layout analysis of the document content blocks, character recognition and layout configuration process. See fig. 1. Berkner et al.3 teach performing layout analysis on document to identify text regions and non-text regions and reformatting the content blocks based on constraints (see abstract, ¶ 47). However, none of the prior art of record teach the specific combination of generating, by the computer processor and based at least on a first bounding box of the text block, a layout rectangle that identifies where the machine- encoded text is placed in the layout of the searchable content; generating, by the computer processor and based at least on a second bounding box of the non-text block, an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 US Publication No. 2009/0245641.
        2 US Publication No. 2006/0204094.
        3 US Publication No. 2004/0146199.